Notice of Allowance

1	This communication is in response to Request for Continued Examination (RCE) filed on 02/04/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-6, 8, 9 and 11-26 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/04/2021 was filed after the mailing date of the Notice of Allowance mailed on 11/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Dylan Crow Schechter (Reg. No. 73,165) on 09/24/2020. A second authorization also given by Dylan Crow Schechter on 03/03/2021 for examiner’s amendment to add “non-transitory” in the preamble of claims 12-18.

The application has been amended as follows:

(Currently Amended) A method comprising:
operating a global witness process at a third node that communicates over a network to at least a first node and a second node in different clusters, wherein the global witness process can be checked by both the first and second nodes to determine whether either the first node or the second node becomes an owner of a resource;
managing ownership of the resource shared across the different clusters using the global witness process, wherein the first node in a first cluster was previously established as the owner of the resource using the global witness process, and the second node subsequently determines that it is unable to contact the first node, managing ownership by: 
receiving, at the global witness process on the third node, a request from the second node in a second cluster to become a new owner of the resource;
transmitting an authorization from the third node to the second node granting ownership of the resource to the second node; and 
updating an ownership state for the resource at the third node; and
sending, in response to another request from another node to become the owner of the resource to the global witness process at the third node, a negative acknowledgement to the another node indicating that the another node is a follower.
(Previously Presented) The method of claim 1, wherein the resource to be accessed corresponds to a leadership relationship.
(Previously Presented) The method of claim 1, wherein multiple requestors contact the global witness process to establish a leadership relationship.
(Currently Amended) The method of claim 1, wherein the is in a cluster different from the first node and the second node.
(Previously Presented) The method of claim 1, wherein the second node is a disaster recovery change transmitter.
(Currently Amended) The method of claim 1[[4]], wherein at least one 
(Cancelled).
(Currently Amended) The method of claim 1[[4]], wherein at least [[some]] one of [[the]] a set of followers perform a liveness measure check and the second node sends a periodic liveness signal.
(Currently Amended) The method of claim 1, further comprising, comparing a last known state value to a stored state value that is stored in a global database comprising a plurality of state tables or a plurality of state values, and wherein the global database maintains ownership state values for a plurality of shared resources.
(Cancelled).
(Currently Amended) A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor performs a set of acts comprising:
operating a global witness process at a third node that communicates over a network to at least a first node and a second node in different clusters, wherein the global witness process can be checked by both the first and second nodes to determine whether either the first node or the second node becomes an owner of a resource;
managing ownership of the resource shared across the different clusters using the global witness process, wherein the first node in a first cluster was previously established as the owner of the resource using the global witness process, and the second node subsequently determines that it is unable to contact the first node, managing ownership by: 
receiving, at the global witness process on the third node, a request from the second node in a second cluster to become a new owner of the resource;
transmitting an authorization from the third node to the second node granting ownership of the resource to the second node; and 
updating an ownership state for the resource at the third node; and
sending, in response to another request from another node to become the owner of the resource to the global witness process at the third node, a negative acknowledgement to the another node indicating that the another node is a follower.
(Currently Amended) The non-transitory computer readable medium of claim 11, wherein the resource to be accessed corresponds to a leadership relationship.
(Currently Amended) The non-transitory computer readable medium of claim 11, wherein multiple requestors contact the global witness process to establish a leadership relationship.
(Currently Amended) The non-transitory computer readable medium of claim 11, wherein the  is in a cluster different from the first node and the second node.
(Currently Amended) The non-transitory computer readable medium of claim 11, wherein the second node is a disaster recovery change transmitter.
(Currently Amended) The non-transitory computer readable medium of claim 11[[14]], wherein at least one 
(Currently Amended) The non-transitory computer readable medium of claim 11, the set of acts further comprising comparing a last known state value to a stored state value that is stored in a global database comprising a plurality of state tables or a plurality of state values, and wherein the global database maintains ownership state values for a plurality of shared resources.
(Currently Amended) The non-transitory computer readable medium of claim 14, wherein at least [[some]] one of [[the]] a set of followers perform a liveness measure check and the second node sends a periodic liveness signal.
(Currently Amended) A system comprising: 
a non-transitory storage medium having stored thereon a sequence of instructions; and 
a processor that executes the sequence of instructions to perform a set of acts comprising:
operating a global witness process at a third node that communicates over a network to at least a first node and a second node in different clusters, wherein the global witness process can be checked by both the first and second nodes to determine whether either the first node or the second node becomes an owner of a resource;
managing ownership of the resource shared across the different clusters using the global witness process, wherein the first node in a first cluster was previously established as the owner of the resource using the global witness process, and the second node subsequently determines that it is unable to contact the first node, managing ownership by: 
receiving, at the global witness process on the third node, a request from the second node in a second cluster to become a new owner of the resource;
transmitting an authorization from the third node to the second node granting ownership of the resource to the second node; and 
updating an ownership state for the resource at the third node; and
sending, in response to another request from another node to become the owner of the resource to the global witness process at the third node, a negative acknowledgement to the another node indicating that the another node is a follower.
(Previously Presented) The system of claim 19, wherein the resource to be accessed corresponds to a leadership relationship.
(Previously Presented) The system of claim 19, wherein multiple requestors contact the global witness process to establish a leadership relationship.
 (Previously Presented) The system of claim 19, wherein the second node is a disaster recovery change transmitter.
 (Currently Amended) The system of claim 19, the set of acts further comprising comparing a last known state value to a stored state value that is stored in a global database comprising a plurality of state tables or a plurality of state values, and wherein the global database maintains ownership state values for a plurality of shared resources.
(Currently Amended) The system of claim 19, wherein the  is in a cluster different from the first node and the second node.
(Currently Amended) The system of claim 19[[24]], wherein at least one 
(Currently Amended) The system of claim 19[[24]], wherein at least [[some]] one of [[the]] a set of followers perform a liveness measure check and the second node sends a periodic liveness signal.

Reasons for Allowance
	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Kadayam et al. (US 2016/0057009) teaches disaster recovery method during failure by establishing ownership of resource by nodes. The ownership of the resource can be assigned to a local node in the same cluster or another node located in different cluster. 
The prior art of record Agarwal et al. (US 2017/0214738) teaches detecting a failure of leader node when a heartbeat message from the leader node is  not received by other nodes. 
The prior art of record  Rahut et al. (US 2016/0034555) teaches leadership election process by notifying when one of the node is elected as leader while the  rest of nodes become follower node. 
The prior art of record do not teach or suggest features including  “wherein the global witness process can be checked by both the first and second nodes to determine whether either the first node or the second node becomes an owner of a resource” and “sending, in response to another request from another node to become the owner of the resource to the global witness process at the third node, a negative acknowledgement to the another node indicating that the another node is a follower” as presented in claims 1,11 and 19.-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features presented in claims 1, 11 and 19 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESFU N MEKONEN/Examiner, Art Unit 2454

/HANNAH S WANG/Primary Examiner, Art Unit 2454